DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed April 06, 2022 is acknowledged. Claims 11-12 have been amended. Claims 1-8, 11-13, 16-18, 21-23, 26-28, 31-36, 39-41 and 44-45 are pending. Non-elected Invention and/or Species, Claims 1-7, 13, 16-18, 21-23, 26-28, 31-36, 39-41 and 44-45 have been withdrawn from consideration. 
Action on merits of the elected Invention, Group II and Species 1, claims 8 and 11-12 follows. 

Specification
The amendment filed April 06, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The substitute portion of paragraph [0063] includes: 
A nanostructured template film 320 having a nanostructured template layer 324 disposed on a support film 322 and coated with an optional release layer 325 (see FIG. 3A), is laminated to the pOCL 310 such that a nanostructured template layer surface 321 contacts the pOCL and the pOCL 310 flows to fill the nanostructured template layer surface 321 (step 3b). In one particular embodiment, nanostructure template film 320 can be provided on a release liner 326 that is removed prior to lamination (as shown in FIG. 3A), in order to protect the nanostructured template layer surface 321 during handling.  
As shown in newly submitted FIG. 3A, “release layer 325” and “release liner 326” are co-existed in one drawing, FIG. 3A.
However, according to the original specification, including the newly amended one, in one option, the release layer (325) is coated on the nanostructure template film 320.
In another option, “In one particular embodiment, as another option, the nanostructure template film 320 can be provided on a release liner 326 that is removed prior to lamination, in order to protect the nanostructured template layer surface 321 during handling.”  
Clearly, the “release layer 325” and “release liner 326” are never co-existed in a single embodiment.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawing, newly added FIG. 3A, was received on April 06, 2022.  The drawing is unacceptable because it introduces new matters into the specification.

Claim Objections
Claims 11-12 are objected to because of the following informalities:  
Claim 11 recites: the method of claim 8, wherein the nanostructured surface of the template film comprises a release coating applied prior to being protected by a flexible release liner. 
Since the flexible release liner is already existed in claim 8, the second occurrent should be “the flexible release liner”.
Claim 12 recites: the method of claim 8, wherein the top surface of the OLED display comprises an adhesion promoting primer applied prior to the step of coating an optical coupling layer (OCL) precursor.  
Since the optical coupling layer (OCL) precursor is already existed in claim 8, the second occurrent should be “the optical coupling layer (OCL) precursor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8 and 11-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitation “a method comprising the following steps performed in order: A) coating an optical coupling layer (OCL) precursor comprising a resin on a top surface of an OLED array, forming a planarized OCL precursor surface; B) providing a template film having a nanostructured surface, the nanostructured surface protected by a flexible release liner;” (amended claim 8); “wherein the nanostructured surface of the template film comprises a release coating applied prior to being protected by a flexible release liner” (amended claim 11) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.

Regarding claim 8, The limitation “the following steps performed in order” means step A) is being performed before step B). 
However, there is no evidence in the specification that shows step A) is being performed before step B). 
Applicant asserted that ¶ [0063] provide support for the claimed sequence. However, ¶ [0063] provides no evidence that step a) being performed before step b).
Applicant emphasis on “removed prior to lamination”. 
However, the “prior” only indicated “removed prior to lamination”, which means step C) “removing the flexible release liner” is performed before step D) “laminating”. 
It is possible that step B) “providing a template film” is performed before step A) “coating an optical coupling layer”. However, the specification does not support either scenarios.
Thus, the limitation: “a method comprising the following steps performed in order: ...” does not have support in the specification. 
Therefore, claims 8 and 11-12 contain new matters. 

Regarding amended claim 11, “wherein the nanostructured surface of the template film comprises a release coating applied prior to being protected by a flexible release liner”.
The “release coating” and “release liner” are options in two separate embodiments. 
These layers are not co-existed in one embodiment. 
Therefore, claim 11 contains new matters. 

Applicant must cancel the new matter in response to the Office Action.
 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (KR. Pub. No. 20100000404) in view of FU et al. (US. Pub. No. 20090256287) and TSUTSUMI et al. (US. Pub. No. 2005/0253130) all of record.
With respect to claim 8, As best understood by Examiner, LEE teaches a method comprising the following steps performed in order, substantially as claimed including: 
coating an optical coupling layer (OCL) precursor (150) comprising a resin, curable material, on a top surface (134) of an OLED array, forming a planarized OCL precursor (150) surface; 
providing a template film (172) having a nanostructured surface, the nanostructured surface (172) protected by a flexible release liner (164); (FIG. 4C);
removing the flexible release liner (164);  
laminating the template film (172) onto the OCL precursor (150) surface such that the OCL precursor (150) at least partially fills the nanostructured surface;  
curing the OCL precursor (150) to forms a nanostructured extraction surface (138); and 
removing the template film (172). (See FIGs. 4c-4e). 
Regarding the “flexible release liner”, as shown in FIG. 4c, the photoresist 164 is formed on the nanostructured surface; and, FIG. 4e, the layer 164 is removed, absent, prior to laminating the template film 172. 
Therefore, the limitations “a method, comprising the following steps performed in order: coating …; providing …; removing …; and laminating …” are met. 

Thus, LEE is shown to teach all the features of the claim with the exception of explicitly disclosing the OCL precursor comprising 1) a nanoparticle filled silsesquioxane; and 2) curing the OCL precursor by polymerizing. 
However, FU teaches a method comprising the following steps performed in order: 
coating an optical coupling layer (OCL) precursor (320) comprising 1)  silsesquioxane on a top surface of a substrate, forming a planarized OCL precursor surface; 
providing a template film (330) having a nanostructured surface (340); 
laminating a template film (330) having a nanostructured surface (340) onto the OCL precursor (320) surface such that the OCL precursor at least partially fills the nanostructured surface; 
polymerizing the OCL precursor (320) to form an extraction surface; and
removing the template film (330). (See FIGs. 8-9, 11). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the OCL precursor of LEE utilizing the resin comprising silsesquioxane and curing the OCL by polymerizing as taught by FU to provide the nanostructured surface with low pressure and low temperature.  
Further TSUTSUMI teaches a method including coating an optical coupling layer (OCL) precursor (606) comprising a nanoparticle (602) filled silsesquioxane on a top surface of a LED array (102). (See FIG. 8).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to the OCL precursor of LEE, in view of FU, comprising nanoparticle filled silsesquioxane as taught by TSUTSUMI to increase refractive index of the OCL.      
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

With respect to claim 11, As best understood by Examiner, in view of FU, the nanostructured surface of the template film (330) comprises a release coating applied prior to being protected by the flexible release liner. 
With respect to claim 12, As best understood by Examiner, in view of FU, there is an adhesion promoting primer between the resin and substrate. Thus, in view of FU, the adhesion promoting primer being applied prior to the step of coating the optical coupling layer (OCL) precursor. 

Response to Arguments
Applicant's arguments filed April 06, 2022 have been fully considered but they are not persuasive.
Objection to the Specification
Applicant fails to provide any evidence that the “flexible release liner” and “release coating” are co-existed in a single embodiment.

Objection to the Drawing
The new drawing, FIG. 3A does not have support in the specification.

Rejection Under 35 U.S.C. 112 
There is no support for the claimed subject matters. Therefore, the new matter rejection is maintained. 

Rejection Under 35 U.S.C. 103 
As shown in FIG. 4C, the flexible layer 164 of LEE is formed on the nanostructure surface; and in FIG. 4e, the flexible layer 164 is not present, hence removed, when the laminating step is performed.
Therefore, the limitations “removing the flexible release liner”, and “laminating the template film on the OCL …” are met.
The rejection of claims 8 and 11-12 are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANH D MAI/            Primary Examiner, Art Unit 2829